DETAILED ACTION
Notice of or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,828,313 B2.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,828,313 B2 are drawn a method comprising: administering to an obese non-infant human during a treatment period an effective amount of a mixture consisting of the synthetic neutral human milk oligosaccharides 2'-fucosyllactose ("2'-FL") and lacto-N-neotetraose ("LNnT"), and optionally one or more excipients; increasing in the gastrointestinal microbiota of the non-infant human during the treatment period, the relative abundance of Bifidobacterium adolescentis; and reducing in the non-infant human during the treatment period, a precursor condition for a metabolic disorder associated with development of 
Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,835,544 B2.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent 10,835,544 B2 are drawn to a method comprising: administering to a non-infant human having a metabolic disorder and being diagnosable with one or more of obesity, obesity-induced pre-diabetes, and type 2 diabetes, an effective amount of a product consisting of one or more synthetic neutral human milk oligosaccharides (HMOs) selected from lacto-N-tetraose (LNT), lacto-N-neotetraose (LNnT), 2'-fucosyllactose (2'-FL), lacto-N-fucopentaose I (LNFP-I), 3-fucosyllactose (3-FL), difucosyllactose (DFL), and 

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,881,674 B2.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,881,674 B2 are drawn a method comprising: administering to a non-infant patient having an obesity-related metabolic disorder and being diagnosable with one or more of obesity, obesity-induced pre-diabetes, and obesity-induced type 2 diabetes, a product consisting of an effective amount of one or more neutral human milk oligosaccharides (HMOs) comprising at least one fucosylated HMO selected from 2'-fucosyllactose (2'-FL), 3-fucosyllactose (3-FL), and difucosyllactose (DFL), and at least one 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623